Case: 19-2430   Document: 54     Page: 1   Filed: 07/19/2022




           NOTE: This order is nonprecedential.


   United States Court of Appeals
       for the Federal Circuit
                 ______________________

       DOCUMENT SECURITY SYSTEMS, INC.,
                  Appellant

                            v.

    SEOUL SEMICONDUCTOR CO., LTD., SEOUL
            SEMICONDUCTOR, INC.,
                  Appellees

  KATHERINE K. VIDAL, Under Secretary of Com-
 merce for Intellectual Property and Director of the
    United States Patent and Trademark Office,
                      Intervenor
                ______________________

                       2019-2430
                 ______________________

     Appeal from the United States Patent and Trademark
 Office, Patent Trial and Appeal Board in No. IPR2018-
 00522.
                  ______________________

                     ON MOTION
                 ______________________

                       ORDER
Case: 19-2430    Document: 54     Page: 2   Filed: 07/19/2022




 2 DOCUMENT SECURITY SYSTEMS, INC. v. SEOUL SEMICONDUCTOR
                                                  CO., LTD.


     Upon consideration of Document Security Systems,
 Inc.’s unopposed motion to dismiss this appeal pursuant to
 Rule 42 of the Federal Rules of Appellate Procedure,
    IT IS ORDERED THAT:
     (1) The motion is granted to the extent that the appeal
 is withdrawn.
    (2) The parties shall bear their own costs.
                                   FOR THE COURT

 July 19, 2022                     /s/ Peter R. Marksteiner
     Date                          Peter R. Marksteiner
                                   Clerk of Court


 ISSUED AS A MANDATE: July 19, 2022